Judgment reversed on the law, with costs, and the complaint dismissed, with costs. The plaintiffs did not establish either complete or substantial compliance with paragraph first of Exhibit A, the doing of which was a condition precedent to a recovery by the plaintiffs. Accordingly, there was no basis for a direction of a verdict in favor of the plaintiffs under the stipulation of the parties with respect to practice herein. Appeal from order dismissed. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.